Citation Nr: 0617960	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for residuals 
of frostbite of the right hand and fingers.

2.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for residuals 
of frostbite of the left hand and fingers.

2.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Patricia A. Cresta-Savage, 
Esq.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1986 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran 10 percent evaluations 
each for his residuals of a cold injury to the right hand and 
fingers, residuals of a cold injury to the left hand and 
fingers, and lumbosacral strain, effective April 1, 2002.  
The veteran requests an earlier effective date for the grant 
of increased evaluations for these disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim 
for an earlier effective date for the grant of an increased 
rating as required in 38 C.F.R. § 3.159(b)(1).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, the Board finds that a letter to the veteran explaining 
the requirements necessary to support claims of entitlement 
to an earlier effective date, what evidence VA will attempt 
to obtain on the veteran's behalf, and what evidence the 
veteran is responsible to provide, is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issues on appeal, which 
are entitlement to an effective date earlier 
than April 1, 2002 for an increased rating 
for residuals of cold injury to the left and 
right hands and fingers and lumbosacral 
strain, that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice that 
the veteran should submit any pertinent 
evidence in his possession.  A general form 
letter, prepared by the RO, not specifically 
addressing the disabilities and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of 
the veteran.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

